215 A.2d 427 (1965)
Richard D. HALLMAN, Plaintiff Below, Appellant,
v.
Elizabeth K. HALLMAN, Defendant Below, Appellee.
Supreme Court of Delaware.
November 23, 1965.
Robert C. O'Hora, Wilmington, for appellant.
Henry N. Herndon, Jr., of Morris, James, Hitchens & Williams, Wilmington, for appellee.
WOLCOTT, C. J., and CAREY and HERRMANN, JJ., sitting.
PER CURIAM.
This is an appeal from the denial of a husband's complaint for divorce upon the ground of mutual voluntary separation of husband and wife with no prospect of reconciliation (13 Del.C. § 1522(11). The trial judge held that the husband had failed by a preponderance of the evidence to prove that the separation was mutually voluntary. We have examined the record and are of the opinion that the husband's evidence was not so clearly sufficient in support of his case that the trial judge's conclusions should be disturbed.
The judgment below is affirmed.